*133OPINION.
Littleton:
The taxpayer contends that it is entitled to exemption from taxation for the year 1921 under the provisions of section 231 (4) of the Revenue Act of 1921, which provides:
That the following organizations shall be exempt from taxation under this title— * * *
(4) Domestic building and loan associations substantially all the business of which is confined to making loans to members; * * *.
The Commissioner contends that substantially all the business of the taxpayer was not during the year 1921 confined to making loans' *134to its members, and that it therefore does not come within the provisions of law just quoted. It is conceded by the Commissioner that, if the persons to whom loans, in the total amount of $44,675, were made prior to August 5, 1921, were members of the association, it is entitled to exemption from taxation in the year 1921.
Upon consideration of the evidence in this appeal, we are of the opinion that all of the business of the taxpayer during the year 1921 was confined to making loans to members. The loans fall into two classes — those made to persons who at the time they applied therefor were members and holders of stock in the association, and those made to persons who became members and stockholders at the time they applied for and received loans. Borrowers of the latter class, upon the making of the applications for loans and the issuance of pass books to them, immediately became members and stockholders of the association, entitled to the same rights and benefits and subject to the same liabilities as any other member. It is immaterial, we think, that certificates of stock were not issued to those persons at the time they became members. A certificate is merely the stockholder’s evidence of title to his stock. In this appeal the persons whose loans are involved did everything necessary to make them members of the association when they made their applications for loans. They became members in fact, entitled to all the benefits and subject to the liabilities incident to membership. We are, therefore, of the opinion that the taxpayer is entitled to exemption from taxation for the year 1921, under section 231 (4) of the Revenue Act of 1921.